Citation Nr: 1136247	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  10-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which denied the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  On September 24, 2010, the Board issued a decision addressing the issue of service connection for a low back disability.

2.  On September 21, 2010, the RO received from the Veteran additional evidence that is pertinent to his claim of service connection for a low back disability which was not part of the claims file at the time the Board issued its September 24, 2010, decision.


CONCLUSION OF LAW

The criteria to vacate the Board's September 24, 2010, decision have been met. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 24, 2010, the Board issued a decision addressing the issue of service connection for a low back disability.  However, on September 21, 2010, the RO received from the Veteran additional evidence that is pertinent to his claim of service connection for a low back disability which was not part of the claims file at the time the Board issued its September 24, 2010 decision.

In this regard, controlling laws and regulations provide that the Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

With the above criteria in mind, the Board finds that not having the evidence in question when it decided the claim in the September 24, 2010, decision denied the Veteran due process of law.  Accordingly, the Board must vacate its September 24, 2010, decision.  Id.


ORDER

The September 24, 2010, Board decision addressing the issue of service connection for a low back disability is vacated.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for a low back disability must be remanded for additional evidentiary development.

In general, in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
As to element (1), current disability, an MRI report dated in July 2002 from J.M., M.D., reveals a diagnosis of displaced disk disorder of the lumbar spine. Additionally, the competent and credible evidence of record also shows a diagnosis of a herniated disk of L5-S1 with degenerative changes.  See, e.g., a private treatment record from J.A., M.D., dated in February 2006.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran contends that after receiving a spinal anesthesia for an appendectomy during service in 1951, he incurred constant back pain.  He further stated that he aggravated the back injury during service when he twisted his upper torso while moving a window air conditioning unit up a flight of stairs which required hospitalization for seven days at the Lacklund Air Force Base.  See the Veteran's claim for VA benefits dated in May 2009.

The Veteran's service treatment records are not associated with the claims folder. The Veteran was advised in a January 2, 2008 letter that his service treatment records were not available and have been destroyed in a fire on July 12, 1973.

In any event, Board notes that the Veteran is competent to attest to experiencing such accidents during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions such as rendering a medical diagnosis or linking current disability to a particular injury, he is competent to report that he experienced back pain both during and after service and that he injured his back during service.  In this regard, the Veteran has submitted statements from his brother and sister dated in August and September 2010 which verify the Veteran's report of in-service back pain after he underwent a spinal anesthesia as well as an injury to his back from moving an air conditioner unit.  The Board has no reason to doubt that the Veteran experienced these events.  
What is missing in this case is competent evidence linking the Veteran's current disability to either the in-service spinal anesthesia or back injury.  With respect to Hickson element (3), medical nexus, none of the medical records currently associated with the Veteran's VA claims folder offer an opinion as to a possible causal relationship between the Veteran's current low back disability and his in-service back treatment.  In light of the foregoing, the Board finds that an examination and medical nexus opinion must be obtained which addresses the nature of the Veteran's disability and whether such is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should request that the Veteran provide any recent medical examination and treatment records pertaining to his low back disability.  The RO should take appropriate steps to secure any records so identified and associate them with the Veteran's VA claims folder.

2. Thereafter, the Veteran should be afforded a VA examination for the purpose of obtaining an opinion as to whether it is at least as likely as not (50 percent or greater) that his current low back disability is etiologically related to his active service, to include back pain after undergoing a spinal anesthesia and/or an injury from lifting an air conditioner unit.  

The examiner should indicate in his/her report that the claims folder was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3. When the development requested has been completed,             the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



